USCA11 Case: 19-15151    Date Filed: 11/23/2020   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15151
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:19-cr-00047-RBD-DCI-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAMES JOHN EDWARDS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (November 23, 2020)

Before WILLIAM PRYOR, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-15151      Date Filed: 11/23/2020   Page: 2 of 5



      James John Edwards appeals his conviction for possessing child

pornography. 18 U.S.C. § 2252A(a)(5)(B), (b)(2). Edwards challenges the denial

of his motion to suppress his statement that he had computers in his bedroom, the

sufficiency of the evidence that he knowingly possessed child pornography, and

the admission of a thumb drive containing images and video recordings of child

pornography that duplicated files found on his computer. We affirm.

      The district court did not err by denying Edwards’s motion to suppress.

Edwards did not make an “unambiguous and unequivocal” request for counsel

before he told two federal agents that his computers were in his bedroom. See

Davis v. United States, 512 U.S. 452, 459 (1994); Craig v. Singletary, 127 F.3d

1030, 1039 (11th Cir. 1997). Fifteen minutes after Edwards waived his rights to

remain silent and to counsel and answered interrogators’ questions about

downloading child pornography, he remarked, “I have an attorney that, you know,

uh, I — I should probably be talking to.” Edwards’s indecisive reference to

counsel, like the suspect’s remark in Davis that “Maybe I should talk to a lawyer,”

conveyed “only that [Edwards] might be invoking the right to counsel,” and did

“not require the cessation of questioning.” Davis, 512 U.S. at 459–61. Edwards

then immediately agreed to continue the interrogation. When an agent offered to

“get away from the whole child porn . . . topic for a minute, Okay?,” Edwards

responded, “Sure.” Edwards also replied, “Okay,” to the follow-up question


                                         2
          USCA11 Case: 19-15151       Date Filed: 11/23/2020   Page: 3 of 5



whether he was “okay with that.” Because Edwards did not clearly state that he

wanted counsel, the agents could continue to question him. Cf. Cannady v.

Duggar, 931 F.2d 752, 755 (11th Cir. 1991) (suppressing statements made after

interrogator knew suspect had requested counsel).

      After Edwards stated that his computers were “in [his] room,” he made

another ambiguous reference to counsel. Although the agents were not “requir[ed]

. . . to ask clarifying questions,” they asked Edwards whether he was invoking his

right to counsel, and when he responded affirmatively, they ended his

interrogation. See Davis, 512 U.S. at 461–62. Edwards did not clearly invoke his

right to counsel before stating that his computer was in his bedroom, so the district

court was not required to exclude his statement about the location of his

computers.

      Ample evidence proved that Edwards knowingly possessed child

pornography. See United States v. Beale, 921 F.2d 1412, 1435 (11th Cir. 1991).

Evidence seized from Edwards’s room proved that he intentionally stockpiled

electronic files that “showed minors engaging in sexually explicit conduct.” See

United States v. Alfaro-Moncada, 607 F.3d 720, 733 (11th Cir. 2010) (defining

“knowingly possesses”). Agents who executed a search warrant at Edwards’s home

discovered in his bedroom the only computer equipment that was connected and

operable. That equipment included a Dell desktop computer and an external hard


                                          3
          USCA11 Case: 19-15151       Date Filed: 11/23/2020    Page: 4 of 5



drive. Edwards’s girlfriend stated that Edwards had exclusive access to the

computer, which was attached to a hard drive that contained his family

photographs, records for his computer-repair business, and copies of his resume, an

employment reference, and invoices that all reflected his knowledge of

programming, software, and hardware repair. The hard drive had been

reconfigured to divide its operating-system and program software from its data

storage, which stored more than 300 images and 1,000 video recordings of child

pornography. The hard drive revealed that Picasa, a photo organizer program, and

multimedia software players, like PotPlayer and KMP Player, had been used to

view images and to create numerous playlists containing hundreds of video

recordings of child pornography. The hard drive also revealed that the default

settings for BitTorrent, a peer-to-peer file sharing program, had been changed to

download images and video recordings of child pornography to a specifically-

designated file and that those materials had been moved into a separately-located

series of folders. And the titles of the video recordings revealed their contents

using terms like “!!!XXX PTHC – family fun pedo parents do their two 8YO boys

little libidos (Mom sex kiddies, they child peepeecum on dads(1).mpg)”; “Pthc

center pova 2013 4YR girl having sex and cumming inside hole(2).wmv”; and

“Pthc Asian 8YO girl on bed – full rape new.avi.” Based on this evidence, a




                                           4
          USCA11 Case: 19-15151       Date Filed: 11/23/2020    Page: 5 of 5



reasonable jury could have found that Edwards used his technological expertise to

possess the cache of child pornography.

      The district court also did not abuse its discretion when it admitted into

evidence the thumb drive of the child pornography seized from Edwards’s

bedroom. Evidence that is relevant is admissible. Fed. R. Evid. 401. The flash

drive contained the same files of child pornography found on Edwards’s computer

and was relevant to determine whether Edwards, and not someone else, had

collected the large amount of child pornography. See Alfaro-Moncada, 607 F.3d at

734. The district court also mitigated any undue prejudice by limiting the quantity

and character of the evidence published to the jury. See Fed. R. Evid. 403; United

States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003). The district court admitted the

flash drive on the condition that it would not be published to the jury during trial or

closing statements. The jury then saw only seven still images and one video

recording from the collection of child pornography found on the computer. Even if,

as Edwards speculates, the jury viewed additional images on the flash drive during

its one hour of deliberations, those images could not have had a “substantial and

injurious effect or influence” on the verdict in the light of the overwhelming

evidence of Edwards’s guilt. See United States v. Phaknikone, 605 F.3d 1099, 1109

(11th Cir. 2010).

      We AFFIRM Edwards’s conviction.


                                           5